Warner, Chief Justice.
The defendant was indicted in the Court below for the offense of simple larceny, and on the trial, the jury returned a verdict of guilty. A motion was made for a new trial, which was overruled by the Court, and the defendant excepted. In our judgment, the verdict of the jury was strongly and decidedly against the weight of the evidence, and without sufficient evidence, under the law, to authorize a conviction for the offense alleged in the indictment. The circumstantial evidence was not sufficient to establish the hypothesis of the defendant’s guilt, as claimed by the State.
Let the judgment of the Court below be reversed.